Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 1/8/2016.
Status of Claims
This action is in reply to the RCE filed on 11/26/2021.
Claims 1-43 are currently pending and have been examined.
Claims 1-43 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Wu teaches away from the applicant’s invention. Examiner is not persuaded by the arguments. Per MPEP 2123 “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”. Applicant quotes an “exemplary embodiment” of Wu from paragraph [0073] showing how in this embodiment the system will stop along the route to take the pictures. However, as noted by the same section cited “In the exemplary embodiment, pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed.” [Wu, 0073]. As noted by Wu, the 
Applicant argues the combination of Wu in view of Tsikos and Godber was not obvious because “Wu does not disclose capture of images while the camera is in motion”. As shown above, Wu does not only teach that the images have to be captured stationary, just which it is the preferred method because it uses 2D image sensors. The line scan camera taught by Tsikos and Godber require movement to form a 2D image so in combing Wu with Tsikos and Godber, one would be motivated to have the system of Wu not stop and move with a constant speed to achieve the desired horizontal pixel density. This is obvious because the combination of Wu with Tsikos and Godber amounts to simple substitution of one known element for another to obtain predictable results. Wu has a mobile device with cameras capable of taking pictures. Tsikos and Godber teach a different type of camera that allows for images to be taken while moving. One having ordinary skill in the art would have been motivated to combine the reference to create a mobile platform with a line scan camera that would take images while continuously moving, with the benefit of increasing efficiency by eliminating the need to stop. In re Fout
The remainder of the arguments appear to be directed to the instant limitations or based on their dependence of allowable claims. The examiner asserts that Wu in view of Godber teach the independent claims as amended and have updated the rejection below to incorporate the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL).
Regarding claim 1:
	Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to 
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ , a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]), each image of the series of images having at least one vertical line of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), 
and control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which , to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow .
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capture, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the picture information is passed from the line—scan device to a storage medium after each line/column of information has been obtained. The collection and transferral of this line/column information is completed at a sufficient speed to allow continuous movement between camera and object. As long as there is strict correlation between the nth pixel in each line/column stored, ie: they appear alongside each other in the store, viewing the resulting data produces a two—dimensional image of the object [page 117]; During these initial experiments it became obvious that moving an object in the observed area produced the same images as translating the line—scan device in front of a stationary object [page 115]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of

there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan devices into machine vision systems. [Godber, Introductions, pages 2-3]. Godber provides the motivation to replace the full frame camera of Wu with a line scan camera since in Wu the point is to capture images while moving around the store. Godber teaches the benefits and motivations of using a line scan camera in applications with motion. This also improves the disclosure of Wu since it would increase efficiency of the system by eliminating the need for the system to stop.
Regarding claim 30:
	Wu teaches:
A method for capturing an image using a [line scan] camera (fig. 1, digital cameras 40, 42, and 44; One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46  coupled to a robot (fig. 1, a mobile profile generation system 10), the method comprising: 
controlling the robot to move, using a conveyance, along a path (The exemplary profile generation system 10 includes a mobile base 20 [0029]; fig 8, computed route 94 and scan path 96); 
capturing, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]), each image of the series of images having at least one vertical line of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), 
and controlling the speed of the robot and the [line scan] camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a , thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capturing, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the ,
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of
obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that
there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan .
Claims 2-3, 6-9, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL) in further view of Tsikos (U.S. Pat. No. 7527202).
Regarding claim 2:
	Wu in view of Godber discloses all the limitations of claim 1, upon which this claim is dependent.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable to alter the path of the light travelling from the objects positioned adjacent the path to the line scan camera (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35).
Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Regarding claim 3:
Wu in view of Godber and Tsikos discloses all the limitations of claim 2, upon which this claim is dependent.
Tsikos further teaches:
the objects positioned adjacent the path are at varying distances from the line scan camera (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]; examiner notes that the “geometric characteristics” corresponds to objects and their locations relative to the scanning robot),
and wherein the controller is further configured to control the movable mirror to maintain a substantially constant working distance between the line scan camera and the objects positioned adjacent to the path as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the .
Regarding claim 6:
Wu in view of Godber and Tsikos discloses all the limitations of claim 3, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 7:
Wu in view of Godber and Tsikos discloses all the limitations of claim 6, upon which this claim is dependent.
Tsikos further teaches:
at least one of the distances between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor  is adjustable to maintain the working distance between the line scan camera and the objects positioned adjacent to the path substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
Regarding claim 8:
Wu in view of Godber discloses all the limitations of claim 1, upon which this claim is dependent.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Regarding claim 9:
 discloses all the limitations of claim 8, upon which this claim is dependent.
	Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 11:
Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with , [and the focus apparatus,] and configured to: 
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
Wu does not explicitly teach, however Godber teaches:
capture, while [the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained ,
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such 
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
and the focus apparatus (fig. 1L1, mirrors 9A-9E),
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable to alter the path of the light travelling from the objects along the path to the line scan camera (fig. .
the objects positioned adjacent to the path are at varying distances from the line scan camera (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]),
control the movable mirror to maintain a substantially constant working distance between the line scan camera and the objects positioned adjacent to the path as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Regarding claim 14:
Wu in view of Godber and Tsikos discloses all the limitations of claim 11, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 15:
Wu in view of Godber and Tsikos discloses all the limitations of claim 14, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable to maintain the working distance between the line scan camera and the objects positioned adjacent to the path substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the .
Regarding claim 16:
Wu in view of Godber and Tsikos discloses all the limitations of claim 11, upon which this claim is dependent.
	Tsikos further teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 17:
Wu in view of Godber and Tsikos discloses all the limitations of claim 16, upon which this claim is dependent.
	Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 19:
Wu in view of Godber and Tsikos discloses all the limitations of claim 11, upon which this claim is dependent.
Wu further teaches:
combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046],
the combined image having a series of vertical lines of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels);
and control the speed of the robot and the [line scan] camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the , to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order .
Claims 4, 5, 12, 13, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL) and Tsikos (U.S. Pat. No. 7527202) in further view of Purkayastha (U.S. Pub. No. 20136/0231779).
Regarding claim 4:
	Wu in view of Godber and Tsikos discloses all the limitations of claim 3, upon which this claim is dependent.
	Wu further teaches:
a depth sensor (examiner notes that while a depth sensor is not explicitly stated, it is expected that it is inherent in this system within the navigation components 30 due to the ability of the mobile platform to control and measure its distance from the objects to be scanned.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]),
Tsikos further teaches:
and wherein the controller is configured to adjust the movable mirror based on the output from the depth sensor (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the .
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Regarding claim 5:
	Wu in view of Godber and Tsikos in further view of Purkayastha discloses all the limitations of claim 4, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Regarding claim 12:
Wu in view of Godber and Tsikos discloses all the limitations of claim 11, upon which this claim is dependent.

a depth sensor (examiner notes that while a depth sensor is not explicitly stated, it is expected that it is inherent in this system within the navigation components 30 due to the ability of the mobile platform to control and measure its distance from the objects to be scanned.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]),
Tsikos further teaches:
and wherein the controller is configured to adjust the movable mirror based on the output from the depth sensor (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam; examiner notes that a depth sensor is implied to detect the “geometric characteristics”).
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Regarding claim 13:
	Wu in view of Godber and Tsikos in further view of Purkayastha discloses all the limitations of claim 12, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Regarding claim 31:
Wu in view of Godber discloses all the limitations of claim 30, upon which this claim is dependent.
	Wu further teaches:
the robot (fig. 1, a mobile profile generation system 10)
Tsikos further teaches:
[the robot] has a focus apparatus (fig. 1L1, mirrors 9A-9E) mounted adjacent to the line scan camera (fig. 1L1, the mirrors are adjacent to image device 3), the method further comprising: 
sensing, using a depth sensor (examiner notes that while a depth sensor is not explicitly stated, it is expected that it is inherent in this system within the navigation , a sensed distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]); 
Wu in view of Godber does not explicitly teach however, Tsikos teaches:
and prior to capturing the series of images (examiner notes that the mirror need to be aligned in order for the image to be presented to the camera so therefore the adjustments would occur before the images are to be captured), adjusting the focus apparatus based on the sensed distance to maintain a working distance between the line scan camera and the objects positioned adjacent to the path to bring the objects positioned adjacent to the path in focus substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam; examiner notes that a depth sensor is implied to detect the “geometric characteristics”).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [Purkayastha, paragraph 0107].
Claims 10, 18, 20-23, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL) and Tsikos (U.S. Pat. No. 7527202) in further view of Bridges (U.S. Pub. No. 2015/0189201).
Regarding claim 10:
Wu in view of Godber discloses all the limitations of claim 1, upon which this claim is dependent.
	Wu further teaches:
the controller (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) is configured to capture, using the [line scan] camera, a series of sequences of images of objects positioned adjacent to the path along which the robot moves (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
and combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by .
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]);
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [0014].
Regarding claim 18:
Wu in view of Godber and Tsikos discloses all the limitations of claim 11, upon which this claim is dependent.
	Wu further teaches:
the controller (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) is configured to capture, using the [line scan] camera, a series of sequences of images of objects positioned adjacent to the path as the robot moves (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
and combine the series of selected images to create a combined image of the objects adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].

a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
Wu in view of Godber and Tsikos does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]);
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or 
Regarding claim 20:
	Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to:
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which , a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),and combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capture, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional ,
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of
obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that

Tsikos also teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu and Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [Tsikos, col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [Bridges, paragraph 0014].
Regarding claim 21:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
	Wu further teaches:
the controller is configured to control the speed of the robot and the line scan camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters , to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the , thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Regarding claim 22:
	Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
Tsikos further teaches:
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable to alter the path of the light travelling from the objects positioned adjacent to the path to the line scan camera (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35).
Regarding claim 23:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 22, upon which this claim is dependent.
Tsikos further teaches:
the objects positioned adjacent to the path are at varying distances from the line scan camera (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]; examiner notes that the “geometric characteristics” corresponds to objects and their locations relative to the scanning robot),
and wherein the controller is further configured to control the movable mirror to maintain a substantially constant working distance between the line scan camera and the objects positioned adjacent to the path as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
Regarding claim 26:

Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 27:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 26, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable to maintain the working distance between the line scan camera and the objects positioned adjacent to the path substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the .
Regarding claim 28:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
	Tsikos further teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 29:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 28, upon which this claim is dependent.
	Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the .
Regarding claim 32:
Wu in view of Godber discloses all the limitations of claim 30, upon which this claim is dependent.
Wu further teaches:
capturing, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of sequences of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),the controller (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) is configured to capture, using the [line scan] camera, a series of sequences of images of objects along the path as the robot moves (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; ,
and combining the series of selected images to create the combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber Tsikos does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), selecting an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [0014].
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL),  Tsikos (U.S. Pat. No. 7527202), and Bridges (U.S. Pub. No. 2015/0189201) in further view of Purkayastha (U.S. Pub. No. 20136/0231779).
Regarding claim 24:
Wu in view of Godber and Tsikos in further view of Bridges discloses all the limitations of claim 23, upon which this claim is dependent.
	Wu further teaches:
a depth sensor (examiner notes that while a depth sensor is not explicitly stated, it is expected that it is inherent in this system within the navigation components 30 due to the ability of the mobile platform to control and measure its distance from the objects  for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value),  a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]),
Tsikos further teaches:
and wherein the controller is configured to adjust the movable mirror based on an output from the depth sensor (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam; examiner notes that a depth sensor is implied to detect the “geometric characteristics”).
Wu in view of Godber, Tsikos, and Bridges combinable as discussed supra w/r/t claims upon which the instant,  claims depend does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Bridges to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [Purkayastha, paragraph 0107].
Regarding claim 25:
	Wu in view of Godber, Tsikos, and Bridges in further view of Purkayastha discloses all the limitations of claim 24, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL) in further view of Hara (WO 2016/098176).
Regarding claim 33:
Wu in view of Godber discloses all the limitations of claim 30, upon which this claim is dependent.
	Wu in view of Godber does not teach, however Hara teaches:
determining whether a detected shelf tag barcode duplicates another detected shelf tag barcode (information processing device can identify the cause (first type or second type) of the duplicate reading error of the identification code [0010]); 
and if a detected shelf tag barcode duplicates another detected shelf tag bar code, storing, in memory (the storage unit 18 stores data and programs necessary for classifying the cause of the error), an indication that the shelf tag bar code is duplicated (user terminal 100 identifies the cause of the duplicate reading error [0023]).
Wu in view of Godber to include the teachings as taught by Hara “for the operator to grasp what causes the duplicated code reading error” [0007].	
Regarding claim 34:
Wu in view of Godber in further view of Hara discloses all the limitations of claim 33, upon which this claim is dependent.
Hara further teaches:
if the detected shelf tag barcode duplicates another detected shelf tag bar code (information processing device can identify the cause (first type or second type) of the duplicate reading error of the identification code [0010]), storing, in memory (the storage unit 18 stores data and programs necessary for classifying the cause of the error), the position along the path associated with the detected shelf tag barcode (the user terminal 100, when a duplicate reading error of the barcode C (the same code as the already read code is read again) occurs during the inventory work of the user, the code at each reading. It is possible to determine the cause of the duplication error based on the position information of the scanner 200).
Claims 35-43  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Tsikos (U.S. Pat. No. 7527202).
Regarding claim 35:
	Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]) and to capture a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]);
a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus, [the focus apparatus], and to the camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]), capture, using the [line scan] camera (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]), a series of images of objects positioned adjacent to the path along which the robot continuously moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]; At S106, the mission planner 76 communicates the computed route 94 to the navigation .
Wu does not explicitly teach however, Tsikos teaches:
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D) and positioned to receive light from the objects positioned adjacent to the path and to redirect the light into the first mirror (fig. 1L1, mirror 9E receives and redirects light coming from outside the apparatus onto mirror 9C), and a third mirror (fig. 1L1, mirror 9A) disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D) and angled to receive the light from the first mirror (fig. 1L1, mirror 9A receives light that has been reflected between mirrors 9C and 9D that defined the cavity) and to redirect the light to the camera (fig. 1L1, mirror 9A angles that light into imaging device 3), and wherein the focus apparatus extends a working distance between the camera and the objects positioned adjacent to the path (fig. 1L1, the series of mirrors 9A-9E that define the focusing apparatus extend from the imaging device 3 both horizontally and vertically (in that case of the figure the light is exiting towards the bottom of the figure))
and adjust the focus apparatus to maintain a substantially constant working distance for each of the series of images of objects positioned adjacent to the path along which the robot continuously moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Regarding claim 36:
Wu in view of Tsikos discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus (fig. 1L1, light enters the apparatus via an opening in the bottom right corner of the image) is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light zigzagging between mirrors 9C and 9D) and intersects the third mirror (fig. 1L1, light  and is thereby reflected onto an image sensor of the camera (fig. 1L1, light reflects from mirror 9A into imaging device 3).
Regarding claim 37:
Wu in view of Tsikos discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the light is reflected in a zigzag within the optical cavity (fig. 1L1, light zigzagging between mirrors 9C and 9D).
Regarding claim 38:
Wu in view of Tsikos discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the light that is reflected onto the image sensor of the line scan camera is incident at an angle that is substantially normal to the image sensor (fig. 1L1, light traveling between mirror 9A and imaging device 3 is normal with respect to the camera)
Regarding claim 39:
Wu in view of Tsikos discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US , a distance between the third mirror and the image sensor of the camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]).
Regarding claim 40:
Wu in view of Tsikos discloses all the limitations of claim 35, upon which this claim is dependent.
Wu further teaches:
and control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the , to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Tsikos further teaches:
the controller (The translation stage controller 78) is configured control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images, [while the robot is] in continuous motion, to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.),  thereby allowing the series of images to be combined to form a combined image having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Regarding claim 41:
Wu in view of Tsikos discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
further comprising an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 42:
Wu in view of Tsikos discloses all the limitations of claim 41, upon which this claim is dependent.
Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the camera (fig. 2A, a linear (i.e. 1-dimensional) type image .
Regarding claim 43:
Wu in view of Tsikos and discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the camera comprises a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665